Citation Nr: 0208111	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of a proper initial rating for paresthesias of 
both the upper and lower extremities, currently assigned a 
noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
paresthesias of the upper and lower extremities, and assigned 
an initial noncompensable evaluation for that disability.  
The veteran filed a timely appeal, essentially contending 
that the severity of his now service-connected paresthesias 
of both the upper and lower extremities warrants assignment 
of a compensable evaluation.  The case has been referred to 
the Board of Veterans' Appeals (Board) for resolution.  

From a review of the material submitted by the veteran, it 
appears that in a statement received in August 2001, he has 
raised issues involving entitlement to an increased rating 
for tender and painful residual scars.  The veteran's 
statement was not received within one year of the April 1998 
rating decision in which service connection was granted, and 
cannot therefore be considered as a "timely" notice of 
disagreement.  Accordingly, the Board finds that such 
statement must be considered as a new claim for an increased 
rating.  In addition, in the same statement received in 
August 2001, the veteran has submitted a claim for an 
increased rating for his now service-connected venous 
insufficiency.  The RO has not had an opportunity to address 
that issue.  Given that those issues have not yet been 
addressed by the RO, they must be referred back for all 
appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran's paresthesias of the upper and lower 
extremities are objectively shown to involve numbness in both 
arms and legs, but are not shown to involve any paralysis, 
limitation of motion, weakness, or other functional 
impairment.  

3.  The veteran's paresthesias of the upper and lower 
extremities are not objectively shown to involve any partial 
disability of a compensable degree to each of the paired arms 
or legs, or to the paired skeletal muscles.  


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
evaluation for paresthesias of both the arms and legs have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.26, 
4.124a, Diagnostic Code 8599 (here contemplates Diagnostic 
Codes 8510 through 8730, inclusive) (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran currently maintains that his now service-
connected paresthesias of both the upper and lower 
extremities warrant assignment of an initial compensable 
evaluation.  In addition, he maintains that because his 
service-connected paresthesias involve both the upper and 
lower extremities, he should be assigned separate evaluations 
due to the bilateral factor.  In such cases, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased initial ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the VA's redefined duty to assist has 
been fulfilled.  The Board finds that the veteran has been 
provided adequate notice of the evidence needed to 
substantiate his claim for an increased initial rating.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement and supplemental statement of the case, as well as 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  
Moreover, in April 2001, the veteran was provided with 
specific notice of his rights and duties under the VCAA.  The 
Board finds, therefore, that such documents are essentially 
in compliance with the VA's revised notice requirements.  
Accordingly, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

With respect to providing assistance with evidentiary 
development, the Board notes that the RO has requested all 
clinical treatment records identified by the veteran, and has 
obtained and associated those records with the claims file.  
To that end, the Board concludes that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, the reports of two VA rating examinations 
addressing the disability at issue here, and personal 
statements by the veteran made in support of his claim.  In 
addition, it appears from a note appended to the claims file 
that a hearing at the RO was scheduled for July 2001, but 
acting through his service representative, the veteran 
canceled the scheduled hearing in June 2001.  

The Board concludes that in light of findings offered by the 
VA rating examiners, scheduling the veteran for an additional 
rating examination would result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Historically, service connection for paresthesias of the 
upper and lower extremities was established by a rating 
decision of May 1998.  The paresthesias were found to have 
been incurred secondary to chemotherapy treatment for the 
veteran's service-connected residuals of lung cancer which 
was considered to have been due to exposure to Agent Orange.  
An initial noncompensable evaluation was assigned for the 
paresthesias of the upper and lower extremities, effective 
from September 6, 1996.  The veteran submitted a timely 
notice of disagreement in September 1998, in which he alleged 
that his extremities (upper and lower) were adversely 
affected due to numbness.  He asserted that the sensory 
numbness resulted in difficulty in manipulating objects with 
his fingers, and that his circulation was affected.  While 
there were several other issues pending at that time, the 
veteran submitted a timely substantive appeal in February 
1999 only with respect to the issue involving the initial 
rating assigned for his paresthesias of the upper and lower 
extremities.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
disability evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

A statement dated in September 1996 was received from the 
veteran's private treating physician.  According to the 
physician, the veteran had peripheral neuropathy with 
permanent nerve damage due to chemotherapy treatment for 
small lung cancer with VP16 and Cisplatin.  A previous 
statement dated in August 1996 from a treating physician 
indicates that the veteran had lung cancer due to exposure to 
Agent Orange in service.  The incurrence of the nerve 
paresthesias was considered to have been due to the 
chemotherapy treatment for the lung cancer.  

VA clinical treatment records dating from May 1993 through 
March 1998 generally show that the veteran was treated for 
lung cancer and related problems during that period.  In 
March 1998, he was noted to have "occasional paresthesias in 
the extremities secondary to chemotherapy" treatment.  His 
motor responses were noted to be 5/5, deep tendon reflexes 
were 2/2, and cranial nerves III through XII were found to be 
intact.  No other mention of the veteran's paresthesias was 
included in the VA clinical treatment records.  

The veteran underwent a VA rating examination in June 1998.  
The report of that examination shows that after having been 
diagnosed with small-cell lung cancer in 1993, he had 
undergone a course of radiation and chemotherapy, including 
VAB-16 and Cisplatin.  The veteran complained of experiencing 
occasional numbness and tingling mostly in his lower 
extremities.  On examination, the veteran was found to have 
normal sensory, 4/4 motor, and +1 reflexes bilaterally.  
There were subjective complaints of tingling and numbness.  
There was normal cerebellar function, and there was no 
abnormality in his gait.  The neurological portion of the 
examination disclosed that the veteran had peripheral 
neuropathy, probably secondary to the Cisplatin.  There were 
no objective findings with respect to the veteran's hands, 
other than subjective complaints of numbness, found to be 
most likely the result of the peripheral neuropathy secondary 
to Cisplatin.  

Private clinical treatment records dating from March 1994 
through September 1998 disclose that the veteran underwent 
treatment for his lung cancer during that period as described 
above.  A medical statement dated in August 1996 indicates 
that the veteran experienced numbness and discomfort 
involving the hands and fingers.  Such statement was followed 
by a letter dated in September 1996 which contains the 
treating physician's opinion that the veteran had peripheral 
neuropathy with permanent nerve damage as a result of the 
cancer treatment.  A subsequent statement dated in August 
1998 shows that the veteran developed peripheral 
neuropathies, primarily in the lower extremities, due to his 
cancer treatment.  Such neuropathy was described as involving 
symptoms of decreased sensory ability in discerning sharp to 
dull sensations.  A statement dated in September 1998 from 
another treating physician indicates that the veteran had 
residual paresthesia likely due to his chemotherapy.  

In support of his claim for an increased initial rating for 
the paresthesias of the upper and lower extremities, the 
veteran submitted a series of articles and case reports 
addressing the incurrence of paresthesias and peripheral 
neuropathy in the upper and lower extremities resulting from 
cancer treatment including Cisplatin and chemotherapy.  The 
articles included:  "Peripheral Neuropathy as a Complication 
of Cis-dichlorodimmineplatinum(II) Treatment: A Case Report" 
by Amos Kedar, Michael E. Cohen, and Arnold I. Freeman, from 
Cancer Treatment Reports, Vol. 82, No. 5, May 1978; 
"Peripheral Sensory Neuropathy and Cisplatin Chemotherapy" 
by Robert I. Roelofs, M.D., William Hrushesky, M.D., Joanne 
Rogin, M.D., and Leon Rosenbert, M.D., excerpted from 
Neurology 34, July 1984; "Incidence of Neuropathy in 395 
Patients with Ovarian Cancer Treated With or Without 
Cisplatin," by R. Gerritsen van der Hoop, M.D., Ph.D., M. E. 
L. van der Burg, M.D., Ph.D., W. W. ten Bokkel Huinink, M.D., 
C. van Houwelingen, Ph.D., and J. P. Neijt, M.D., Ph.D., 
excerpted from Cancer, October 15, 1990; "Examination of 
distal involvement in Cisplatin-induced neuropathy in man," 
by A. Karup-Hansen and others; "Cisplatin neuropathy: a 
prospective clinical and electrophysiological study in 
Chinese patients with ovarian carcinoma," by Ko Kwai Fu, 
MBBS(HK), MRCP(UK), and others, excerpted from Journal of 
Clinical Pharmacy and Therapy, 1995; and "Neurological 
Monitoring of Neurotoxicity Induced by Paclitaxel/Cisplatin 
Chemotherapy" by T. Berger, R. Malayeri, A. Doppelbauer, and 
others, excerpted from European Journal of Cancer, 33 No. 9 
(1997).  The above-referenced articles, treatises, and 
medical research papers set forth the etiological link 
between paresthesia, neuropathy, and cancer treatment 
generally.  In addition, the material contains discussions 
and reports of studies detailing how neuropathy and 
paresthesias have been manifested in select groups of cancer 
patients.  The material did not, however, contain any 
specific reference to the veteran's particular symptomatology 
as he had manifested such.  

The veteran underwent an additional VA rating examination in 
January 1999.  The report of that examination shows that the 
veteran had undergone six courses of radiation and 
chemotherapy treatment with VP-16 and Cisplatin.  He was 
noted to have experienced some loss of sensation and swelling 
in his right lower extremity following bypass grafting 
surgery.  In addition, he was noted to have experienced 
paresthesias of the lower and upper extremities.  The veteran 
described such paresthesias as a tingling sensation in his 
hands and toes which would come and go.  The veteran offered 
that he felt that such paresthesias were a by-product of his 
chemotherapy.  The veteran was noted to experience numbness 
and tingling in his feet which was intermittent, and for 
which he had not undergone any treatment.  The examiner 
stated that such sensations did not interfere with the 
veteran's activities of daily living.  He was not shown to 
have any problems with dexterity or with walking.  There was 
no motor impairment, and no muscle wasting or atrophy.  
Sensation to soft touch, pinprick, and proprioception was 
intact in all digits of the hands and feet.  The veteran was 
able to approximate his thumb to the tip of each digit, and 
his dexterity was such that he was able to pick up a pencil 
without difficulty.  In addition, he was able to approximate 
the tips of all fingers to the transverse fold of the palms 
of his hands.  Muscle strength was 5/5 in the bilateral upper 
and lower extremities.  Deep tendon reflexes were 1+/4 
bilaterally and equally in the biceps, triceps, brachial 
radialis, knee, and ankle.  The examiner concluded with a 
diagnosis of small cell lung cancer, status-post six courses 
of chemotherapy with resultant mild peripheral neuropathy 
that does not affect the patient's dexterity.  The examiner 
went on to state that the degree of involvement of each 
extremity from peripheral neuropathy was difficult to 
measure.  However, he offered that the veteran's sensations 
of soft touch, pinprick, and proprioception were intact in 
all digits of all extremities.  

A letter dated in September 2001 was received from the 
veteran's treating private physician.  According to the 
physician, the veteran experienced peripheral neuropathy in 
the upper and lower extremities due to his chemotherapy 
treatment.  The peripheral neuropathy was characterized as 
involving decreased sensitivity of sharp and dull sensations 
in the extremities.  

The criteria for evaluating the veteran's paresthesias of 
both the upper and lower extremities are set forth in the 
Rating Schedule under "Diseases of the Peripheral Nerves" 
at 38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8730 (or 
Diagnostic Code 8599) (2001).  Following is a summation of 
the relevant rating criteria for diseases of the peripheral 
nerves.  Under 38 C.F.R. § 4.124a, the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. The ratings for the peripheral nerves are 
for unilateral involvement.  Where there is bilateral 
involvement, ratings are to be combined with application of 
the bilateral factor.  As set forth below, where two 
percentages for disability evaluations are given, the first 
figure represents the major or dominant extremity, and the 
second figure represents the minor extremity (e.g., right or 
left hand dominant).  

Under Diagnostic Code 8510, paralysis of the upper radicular 
group (fifth and sixth cervical nerves) is evaluated.  Where 
there is complete paralysis, where all shoulder and elbow 
movements is lost or severely affected, but hand and wrist 
movements are not affected, a 70, or 60 percent evaluation is 
contemplated (70 percent for the major extremity, 60 percent 
for the minor extremity).  Where there is incomplete 
paralysis, of a severe degree, assignment of 50 or 40 percent 
evaluations are contemplated.  Moderate paralysis warrants 
assignment of 40 or 30 percent evaluations, and mild 
paralysis warrants assignment of 20 percent evaluations 
regardless of whether or not the major extremity is affected.  
Diagnostic Codes 8610 and 8710 address neuritis and neuralgia 
involving the upper radicular group, respectively.  The 
criteria for evaluating neuritis and neuralgia are set forth 
above.  

The criteria for evaluating the severity of impairment of the 
middle radicular group of peripheral nerves are set forth 
under Diagnostic Codes 8511, 8611, and 8711.  Under 
Diagnostic Code 8511, complete paralysis of the middle 
radicular group involving adduction, abduction and rotation 
of arm, warrants assignment of 70 or 60
percent evaluations where flexion of elbow and extension of 
wrist is either lost or severely affected.  Where there is 
incomplete paralysis of a severe degree, 50 or 40 percent 
evaluations are warranted.  Moderate incomplete paralysis 
warrants assignment of a 40 or 30 percent evaluation, and 
mild incomplete paralysis warrants assignment of 20 percent 
evaluations regardless of whether the major or minor 
extremity is involved.  Diagnostic Codes 8611 and 8711 
address neuritis and neuralgia of the middle radicular group, 
and are evaluated as paralysis above.  

The criteria for evaluating the severity or impairment of the 
lower radicular group
of the peripheral nerves are set forth under Diagnostic Codes 
8512, 8612, and 8712.  Under Diagnostic Code 8512, complete 
paralysis the lower radicular group involving all intrinsic 
muscles of hand, and some or all of the flexors of the wrist 
or fingers where there is substantial loss of use of the hand 
warrants assignment of 70 or 60 percent evaluations.  
Incomplete paralysis to a severe degree warrants assignment 
of 50 or 40 percent evaluations.  40 or 30 percent 
evaluations are contemplated for moderate incomplete 
paralysis, and 20 percent evaluations are assigned for mild 
incomplete paralysis, regardless of whether the major or 
minor extremity is involved.  Diagnostic Codes 8612 and 8712 
address the criteria for evaluating neuritis and neuralgia of 
the lower radicular group, respectively.  The criteria are 
consistent with the criteria for evaluating degrees of 
paralysis as set forth above.  

Generally, the criteria for evaluating disability involving 
all radicular groups are set forth under Diagnostic Codes 
8513 through 8713.  Paralysis of the radicular groups is 
evaluated under Diagnostic Code 8513, and 90 and 80 percent 
evaluations are contemplated where there is complete 
paralysis.  Where severe incomplete paralysis is shown, 70 
and 60 percent evaluations are warranted, and 40 and 30 
percent evaluations are contemplated for moderate incomplete 
paralysis.  Mild incomplete paralysis warrants assignment of 
20 percent evaluations, regardless of whether the major or 
minor extremity is involved.  Diagnostic Codes 8613 and 8713 
address neuritis and neuralgia, respectively, and contemplate 
criteria consistent with that set forth above for paralysis 
of the radicular groups.  

The criteria for evaluating the severity of paralysis of the 
musculospiral nerve (radial nerve) are set forth under 
Diagnostic Code 8514.  Under those criteria, 70 or 60 percent 
evaluations are assigned where there is complete paralysis 
involving drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; can not extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity.  
Where there is severe incomplete paralysis of the 
musculospiral nerve, 50 or 40 percent evaluations are 
contemplated.  30 or 20 percent evaluations are contemplated 
for moderate incomplete paralysis, and 20 percent evaluations 
are assigned for mild incomplete paralysis regardless of 
whether the major or minor extremity is involved.  Neuritis 
and neuralgia are evaluated under the criteria set forth at 
8614 and 8714, which is consistent with the criteria for 
evaluating the severity of paralysis set forth above.  

Paralysis of the median nerve is evaluated under the 
provisions of Diagnostic Code 8515.  Under that diagnostic 
code, 70 or 60 percent evaluations are warranted where there 
is complete paralysis of the median nerve in which the hand 
is inclined to the ulnar side, the index and middle fingers 
are more extended than normally, with considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  Where there is severe incomplete paralysis of 
the median nerve, 50 or 40 percent evaluations are assigned.  
30 or 20 percent evaluations are contemplated for moderate 
incomplete paralysis, and 10 percent evaluations are assigned 
for mild incomplete paralysis, regardless of whether the 
major or minor extremity is involved.  Neuritis and neuralgia 
are evaluated under the criteria set forth under Diagnostic 
Codes 8615 and 8715, and are consistent with the criteria for 
evaluating degrees of paralysis set forth above.  

The criteria for evaluating the severity of paralysis of the 
ulnar nerve are set forth under Diagnostic Code 8516.  Under 
those criteria, 60 or 50 percent evaluations are assigned 
where there is complete paralysis of the ulnar nerve 
involving a "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers, cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  Where there is severe incomplete paralysis 
of the ulnar nerve, 40 or 30 percent evaluations are 
assigned.  Moderate incomplete paralysis warrants assignment 
of  30 or 20 percent evaluations, and mild incomplete 
paralysis warrants assignment of 10 percent evaluations, 
regardless of whether the major or minor extremity is 
involved.  Neuritis and Neuralgia are evaluated under the 
criteria found at Diagnostic Codes 8616 and 8716, and are 
essentially consistent with the criteria for evaluating 
paralysis.  

The criteria for evaluating paralysis of the musculocutaneous 
nerve are set forth at Diagnostic Code 8517.  Under that 
diagnostic code, 30 or 20 percent evaluations are assigned 
for complete paralysis involving weakness but not loss of 
flexion of elbow and supination of forearm.  Regardless of 
whether the major or minor extremities are involved, severe 
incomplete paralysis warrants assignment of 20 percent 
evaluations, moderate incomplete paralysis warrants 
assignment of 10 percent evaluations, and mild incomplete 
paralysis warrants assignment of noncompensable evaluations.  
Neuritis and neuralgia involving the musculocutaneous nerve 
are evaluated under the criteria found at Diagnostic Codes 
8617 and 8617, respectively.  Those criteria are consistent 
with the criteria for evaluating the severity of paralysis as 
set forth above.  

The criteria for evaluating the severity of paralysis of the 
circumflex nerve are set forth at Diagnostic Code 8518.  
Under those criteria, 50 or 40 percent evaluations are 
warranted where there is complete paralysis where abduction 
of arm is impossible, outward rotation is weakened; muscles 
supplied are deltoid and teres minor.  Severe incomplete 
paralysis warrants assignment of 30 or 20 percent 
evaluations.  Regardless of involvement of either the major 
or minor extremity, 10 percent evaluations are contemplated 
for moderate incomplete paralysis, and noncompensable 
evaluations are contemplated for mild incomplete paralysis of 
the circumflex nerve.  Neuritis and neuralgia are evaluated 
under the provisions of Diagnostic Codes 8618 and 8718.  
Those criteria are consistent with the criteria set forth 
above for evaluating the severity of paralysis noted above.  

The criteria for evaluating the severity of paralysis of the 
long thoracic nerve are set forth under the provisions of 
Diagnostic Code 8519.  Under that diagnostic code, 30 or 20 
percent evaluations are assigned where there is complete 
paralysis of the long thoracic nerve involving an inability 
to raise arm above shoulder level, or a winged scapula 
deformity.  Regardless of whether the major or minor 
extremities are involved, 20 percent ratings are assigned for 
severe incomplete paralysis of the long thoracic nerve, 10 
percent evaluations for moderate incomplete paralysis, and 
noncompensable evaluations for mild incomplete paralysis.  A 
note to Diagnostic Code 8519 states that such ratings are not 
to be combined with lost motion above shoulder level.  
Neuritis and neuralgia involving the long thoracic nerve are 
evaluated under the criteria found at Diagnostic Codes 8619 
and 8719, respectively.  Such criteria is consistent with the 
criteria set forth under Diagnostic Code 8519 for evaluating 
the severity of paralysis of the long thoracic nerve.  A 
further note states that combined nerve injuries should be 
rated by reference to the major involvement, or if sufficient 
in extent, consider radicular group ratings.

The criteria for evaluating the severity of paralysis of the 
sciatic nerve are set forth at Diagnostic Code 8520.  An 80 
percent evaluation is contemplated where there is complete 
paralysis in which the foot dangles and drops, no active 
movement possible of muscles below the knee, and flexion of 
knee is weakened or (very rarely) lost.  Where there is 
severe incomplete paralysis with marked muscular atrophy, 
assignment of a 60 percent evaluation is appropriate.  
Moderately severe incomplete paralysis warrants assignment of 
a 40 percent evaluation, moderate incomplete paralysis 
warrants assignment of a 20 percent evaluation, and a 10 
percent evaluation is contemplated for mild incomplete 
paralysis.  Neuritis and neuralgia are evaluated under the 
provisions of Diagnostic Codes 8620 and 8720, respectively.  
As with neuritis and neuralgia above, such criteria are 
consistent with those contemplated for varying degrees of 
paralysis.  

The criteria for evaluating the severity of paralysis of the 
external popliteal nerve (common peroneal) are set forth at 
Diagnostic Code 8521.  Under that diagnostic code, a 40 
percent evaluation is contemplated where there is complete 
paralysis with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Severe incomplete paralysis 
warrants assignment of a 30 percent evaluation, moderate 
incomplete paralysis warrants assignment of a 20 percent 
evaluation, and a 10 percent evaluation is contemplated for 
mild incomplete paralysis of the external popliteal nerve.  
Neuritis and neuralgia are evaluated under the criteria found 
at Diagnostic Codes 8621 and 8721, which is consistent with 
the criteria for evaluating paralysis set forth above.  

The criteria for evaluating the severity of paralysis of the 
musculocutaneous nerve (superficial peroneal), are set forth 
at Diagnostic Code 8522.  Under those criteria, a 30 percent 
evaluation is warranted for complete paralysis where there is 
eversion of foot, weakened.  Severe incomplete paralysis of 
the musculocutaneous nerve warrants assignment of a 20 
percent evaluation.  Moderate and mild incomplete paralysis 
warrant assignment of 10 and noncompensable evaluations, 
respectively.  Neuritis and neuralgia are evaluated under the 
criteria found at Diagnostic Codes 8622 and 8722, 
respectively.  Such criteria are consistent with the criteria 
contemplated for rating degrees of paralysis above.  

The criteria for evaluating the severity of paralysis of the 
anterior tibial nerve (deep peroneal) is set forth at 
Diagnostic Code 8523.  Under that diagnostic code, a 30 
percent evaluation is contemplated for complete paralysis of 
the anterior tibial nerve where dorsal flexion of the foot is 
lost.  20 and 10 percent evaluations are contemplated for 
severe and moderate incomplete paralysis, respectively, and a 
noncompensable evaluation is warranted for mild incomplete 
paralysis.  Neuritis and neuralgia are evaluated under 
Diagnostic Codes 8623 and 8723, respectively.  The criteria 
for evaluating those disabilities are consistent with the 
criteria for evaluating paralysis of the anterior tibial 
nerve.  

The criteria for evaluating the severity of paralysis of the 
internal popliteal nerve (tibial) are set forth at Diagnostic 
Code 8524.  Under those criteria, assignment of a 40 percent 
evaluation is warranted where there is complete paralysis in 
which plantar flexion is lost, frank adduction of foot is 
impossible, flexion and separation of toes is abolished; no 
muscle in the sole can move; and in lesions of the nerve high 
in popliteal fossa, plantar flexion of foot is lost.  Where 
there is incomplete paralysis of the popliteal nerve, a 30 
percent rating is assigned for severe incomplete paralysis, 
and 20 and 10 percent evaluations are assigned for moderate 
and mild incomplete paralysis, respectively.  Neuritis and 
neuralgia are evaluated under the provisions of Diagnostic 
Codes 8624 and 8724, respectively.  The criteria for 
evaluating those disabilities is consistent with the criteria 
for evaluating paralysis of the internal popliteal nerve set 
forth above.  

The criteria for evaluating the severity of paralysis of the 
posterior tibial nerve is set forth at Diagnostic Code 8525.  
Under those criteria, a 30 percent evaluation is contemplated 
where there is complete paralysis; paralysis of all muscles 
of the sole of the foot, frequently with painful paralysis of 
a causalgic nature; where toes cannot be flexed; adduction is 
weakened; and plantar flexion is impaired.  20, 10, and 10 
percent evaluations are assigned for severe, moderate, and 
mild incomplete paralysis, respectively, of the posterior 
tibial nerve.  Neuritis and neuralgia are evaluated under 
Diagnostic Codes 8625 and 8725, respectively.  The criteria 
for evaluating those disabilities is consistent with the 
criteria for evaluating paralysis of the internal popliteal 
nerve set forth above.  

The criteria for evaluating the severity of paralysis of the 
anterior crural nerve (femoral) are set forth at Diagnostic 
Code 8526.  Under those criteria, a 40 percent evaluation is 
contemplated for complete paralysis of quadriceps extensor 
muscles.  30, 20, and 10 percent evaluations are assigned 
respectively for severe, moderate, and mild incomplete 
paralysis of the anterior crural nerve.  Neuritis and 
neuralgia are evaluated under Diagnostic Codes 8626 and 8726, 
respectively.  The criteria for evaluating those disabilities 
is consistent with the criteria for evaluating paralysis of 
the internal popliteal nerve set forth above.  

The criteria for evaluating the severity of paralysis of the 
internal saphenous nerve are set forth at Diagnostic Code 
8527.  Under those criteria, severe to complete paralysis 
warrants assignment of a 10 percent evaluation.  Mild to 
moderate paralysis both warrant assignment of noncompensable 
evaluations.  Neuritis and neuralgia are evaluated under 
Diagnostic Codes 8627 and 8727, respectively.  The criteria 
for evaluating those disabilities is consistent with the 
criteria for evaluating paralysis of the internal saphenous 
nerve as set forth above.  

The criteria for evaluating the severity of paralysis of the 
obturator nerve are set forth at Diagnostic Code 8528.  Under 
those criteria, a 10 percent disability rating is 
contemplated for severe to complete paralysis of the 
obturator nerve.  Noncompensable evaluations are contemplated 
for mild or moderate paralysis.  Neuritis and neuralgia are 
evaluated under the provisions of Diagnostic Codes 8628 and 
8728, respectively.  The criteria for evaluating those 
disabilities is consistent with the criteria for evaluating 
the severity of paralysis of the obturator nerve as set forth 
above.  

The criteria for evaluating the severity of paralysis of the 
external cutaneous nerve of thigh are set forth at Diagnostic 
Code 8529.  Under those criteria, assignment of a 10 percent 
evaluation is contemplated for severe to complete paralysis.  
Noncompensable evaluations are warranted for mild or moderate 
paralysis.  Neuritis and neuralgia are evaluated under the 
provisions of Diagnostic Codes 8629 and 8729, respectively.  
The criteria for evaluating those disabilities are consistent 
with the criteria for evaluating the severity of paralysis of 
the external cutaneous nerve of the thigh as set forth above.  

The severity of paralysis of the ilio-inguinal nerve is set 
forth at Diagnostic Code 8530.  Under that diagnostic code, a 
10 percent evaluation is contemplated for severe to complete 
paralysis of the ilio-inguinal nerve.  Moderate or mild 
paralysis warrant assignment of noncompensable evaluations.  
Neuritis and neuralgia are evaluated under the provisions of 
Diagnostic Codes 8630 and 8730, respectively.  The criteria 
for evaluating those disabilities are consistent with the 
criteria for evaluating the severity of paralysis of the 
ilio-inguinal nerve as set forth above.  

A note to the diagnostic criteria for peripheral nerves 
provides that the 100 percent rating will be continued for 6 
months following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure. 
At this point, if there has been no local recurrence or 
metastases, the rating will be made on residuals.
38 C.F.R. § 4.124a, Diagnostic Code 8599 (2001).  

After applying the relevant medical evidence to the 
applicable law, the Board concludes that the initially 
assigned noncompensable evaluation for the veteran's 
paresthesias of the upper and lower extremities is 
appropriate, and that the preponderance of the evidence is 
against assignment of a higher evaluation under any 
diagnostic code.  As set forth in detail above, the 
applicable rating criteria for evaluating the severity of 
disability involving the peripheral nerves address paralysis, 
both complete and incomplete, as well as neuritis and 
neuralgia.  The veteran has not been objectively shown to 
experience any sort of paralysis in his upper or lower 
extremities resulting from his now service-connected 
paresthesias.  

The veteran's paresthesias have been shown to involve 
intermittent tingling and numbness in his hands and feet.  In 
either the June 1998 or the January 1999 VA rating 
examination reports, the veteran did not complain of 
experiencing symptoms exceeding occasional tingling and 
numbness in the extremities.  He was shown to have normal 
gait and posture, and was shown to have complete manual 
dexterity in both hands.  Other than noting the veteran's 
complaints of experiencing occasional tingling and numbness 
in his hands and feet, the private clinical treatment records 
noted above fail to show that the veteran experienced other 
symptoms attributable to his service-connected paresthesias.  
The veteran submitted statements indicating that he had 
sought treatment for his paresthesias on at least 20 
occasions.  However, other than noting that the veteran 
complained of experiencing occasional tingling and numbness 
in the extremities, there is no indication in either the VA 
or private clinical treatment records that treatment was 
sought or rendered.  Such symptomatology does not warrant 
assignment of compensable evaluations under any of the 
relevant diagnostic codes pertaining to peripheral neuropathy 
cited above, as the veteran has not been objectively shown to 
experience any functional impairment as contemplated by the 
relevant criteria.  

The veteran was shown to have experienced some pain and 
tenderness in the area of a vein harvesting site on his right 
leg, but such symptoms have been addressed and rated 
separately as components of a disability involving a right 
leg vein harvest scar with venous insufficiency.  The veteran 
currently has a claim for an increased rating pending.  Such 
claim is not currently in appellate status, however.  While 
the veteran might otherwise be entitled to a 10 percent 
evaluation for tender and painful scars under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001), the Board 
lacks jurisdiction over such issue because it is not on 
appeal, and the Board expresses no opinion as to the merits 
of the veteran's claim.  Further, if the Board were to rate 
symptomatology covered or contemplated by another disability 
which is rated separately, such practice would constitute 
pyramiding as set forth at 38 C.F.R. § 4.14 (2001), and would 
not be permissible.  

In any event, given that the veteran is not currently shown 
to experience any sort of functional impairment due to his 
service-connected paresthesias of the upper and lower 
extremities, he is not entitled to assignment of a 
compensable evaluation under the applicable diagnostic 
criteria.  The Board has considered the arguments the veteran 
has made in support of his claim, but finds that such 
arguments essentially lend themselves to establishment of 
service connection for paresthesias.  Here, service 
connection for that disability has already been established, 
and the issue before the Board involves the appropriateness 
of the initial rating assigned, given the objectively 
demonstrated severity of such disability.  To the extent that 
the veteran has argued that he experiences difficulty in 
manipulating his hands and feet properly, such symptomatology 
has not been shown on objective examination.  As stated 
previously, the veteran was shown to have full manual 
dexterity, and the examiner who conducted the January 1999 VA 
rating examination stated that the veteran experienced no 
inability to perform his daily activities as a result of the 
paresthesias.  In short, the veteran's overall disability 
picture with respect to the paresthesias has not been shown 
to be of the degree of severity he has alleged.  

The Board further observes that the veteran is severely 
impaired as a result of his combined service-connected 
disabilities, and is now in receipt of a total disability 
rating based on individual unemployability (TDIU) due to 
those disabilities.  However, the service-connected 
paresthesias of the upper and lower extremities, by 
themselves, have not been shown to warrant a compensable 
evaluation.  With respect to the multiple treatises and 
medical reports the veteran submitted in support of his 
claim, again such material pertains to the issue of 
incurrence of paresthesias as a result of cancer treatment 
and chemotherapy.  In this case, it has been established that 
the veteran incurred his paresthesias as a result of 
treatment for his service-connected lung cancer.  Such is not 
in dispute.  

To the extent that the veteran may have intended for the 
published material to illustrate the severity of his 
paresthesias of the upper and lower extremities, however, the 
Board notes that such material is general in nature, and is 
not specific as to the severity of the veteran's particular 
disability here.  See generally Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (finding that a treatise abstract 
submitted by the veteran did not establish any connection 
between the veteran's particular condition and his active 
service).  See also Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991).  Here, while the two cases cited involved claims 
for service connection, the underlying premise is still 
applicable.  Medical treatises are general in nature, and 
while they may provide some insight for consideration by a 
medical professional, such material does not address the 
specific or particular symptoms experienced by the veteran 
here.  The degree of severity of the veteran's symptomatology 
is reflected by the objective medical evidence consisting of 
clinical treatment records and examination reports which 
provide a view as to his disability picture.  Medical 
treatises and related material have been found to be 
insufficient for that purpose.  

The veteran has also argued that because the disability at 
issue here involves both the bilateral arms and legs, he 
should be entitled to assignment of separate disability 
evaluations under the bilateral factor set forth at 38 C.F.R. 
§ 4.26 (2001).  That section provides, in pertinent part, 
that when a partial disability results from disease or injury 
of both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  Under 
38 C.F.R. § 4.26(c), however, the bilateral factor "is not 
applicable unless there is partial disability of compensable 
degree in each of two paired extremities, or paired skeletal 
muscles."  Here, the veteran's service-connected 
paresthesias of the upper and lower extremities clearly 
involve paired skeletal muscles and both arms and legs.  The 
disability has not, however, been found to be of such 
severity that it warrants assignment of a compensable 
evaluation.  Given that the Board has found the veteran's 
overall disability picture with respect to the paresthesias 
not to merit a compensable evaluation, under the provisions 
of 38 C.F.R. § 4.26(c), he would not be entitled to an 
additional rating due to the bilateral factor.  

The Board finds that as the preponderance of the evidence is 
against the veteran's claim for a compensable initial 
evaluation for his paresthesias of the upper and lower 
extremities, the benefit of the doubt doctrine is not for 
consideration here.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1999).  The veteran's claim for an increased initial rating 
for paresthesias of the upper and lower extremities must 
therefore be denied.  

The Board's determination with respect to the above-captioned 
issue does not preclude consideration of the veteran's claim 
on an extraschedular basis.  The potential application of the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  There has been no showing that the 
disability under consideration, paresthesias of the upper and 
lower extremities, by itself, has caused marked interference 
with employment, has necessitated frequent (or any) periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
notes that the veteran is employed, albeit on a marginal 
basis, as a local Post Master, and that he has undergone 
extensive treatment for his service-connected disabilities.  
To that end, the Board reiterates that the veteran is 
currently in receipt of TDIU benefits due to his service-
connected disabilities.  Even so, the veteran's paresthesias, 
by themselves, have not been shown to have resulted in any 
functional impairment, and the veteran indicated that he has 
not undergone any sort of treatment for that particular 
disability.  The regular evaluative criteria set forth under 
38 C.F.R. § 4.124a contemplate the symptomatology shown.  

The Board finds that, with respect only to the disability at 
issue here, there is no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
paresthesias of the upper and lower extremities on a 
schedular basis.  The veteran's symptoms, however, have not 
been found to warrant a higher initial rating on a schedular 
basis.  Likewise, then, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

The initially assigned noncompensable evaluation for 
paresthesias of both the upper and lower extremities is 
appropriate, and entitlement to a compensable evaluation for 
that disability is denied.  



		
	WARREN W. RICE. JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

